Title: Thomas Jefferson to David M. Randolph (1798–1825), 21 December 1818
From: Jefferson, Thomas
To: Randolph, David Meade


          
            Monticello
Dec. 21. 18.
          
          Th: Jefferson presents his compliments & thanks to mr Randolph for the information in his letter of the 14th instant respecting the bricklayer. should the legislature adopt the Central College for the site of their University advertisements will be immediately put into the public papers for undertakers of the brickwork and Carpentry & house joinery, from which every one will learn in what way & to whom they are to apply for employment. there will be abundant work for them.
          he salutes mr Randolph with esteem & respect.
        